Title: To James Madison from Alexander White, 25 August 1789
From: White, Alexander
To: Madison, James


Dear Sir
Woodville 25th. August 1789
Yours of Monday Morning (Yesterday Se’night I presume) came to hand in course of Post. I find by the Papers that the Committee has reported the 12th. of Septemr as the proper time for Congress to adjourn—tho’ I do not believe they can adjourn at so early a day, or that they can or indeed ought to discuss all the business mentioned by the Committee, particularly the Act for punishing of Crimes. It is some satisfaction to know, that there will be an adjournment so soon as to render my return before the Winter Session unnecessary, for what with Clients, and Friends, or perhaps more properly Persons led by Curiosity to hear the news of N. York, I have had little time to dispose of my private affairs. Among all these I have found little worth communicating. We only want money to complete the Navigation of Patowmack, but I really fear it will be long retarded from that circumstance. It does not seem to be the wish of any man that we should adjourn to any other place till the parmanent Seat of Goverment can be fixed, for my own part, I had rather meet in Philadelphia, but do not consider it an Object deserving three days debate, and it would not be determined in Ten. You know my Sentiments respecting the Clause of removal. I shall be extremely sorry should the Operations of Goverment be impeded by a diversity of Sentiment in the two Houses on that Subject. I believe the People are not so indifferrent as you and I both supposed, nor are they so favourable to the Construction. In your District particularly I am told some of the best Federalists entertain Sentiments differrent from yours. If my information is just you will hear more of it on your return. I thought however it was not amiss to give you a hint. The Idea of a discrimination in the pay of the Members of the two Houses, has by every man whom I have heard mention it, been disapproved I think I might say, reprobated. The pleasure which our open Doors, and the knowledge of our Debates obtained by that means, has given the People, can hardly be conceived. The differrent conduct of the Senate must of course have a contrary effect. I shall be much obliged by a continuance of your Correspondence and the transmission of News Papers, Beckley promised to fold up at least one for every Day and get you to Frank them. I am with great Regard Dear Sir Yours &c
Alex White
